Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Song et al. (Large-Scale de novo Oligonucleotide Synthesis for Whole-Genome Synthesis and Data Storage, Frontiers Bioeng. Biotechnol. 9 (2021): 689797) is not prior art but is deemed to describe the state of art at the time of filing.  “This method [template-free synthesis of oligonucleotides using a DNA polymerase] suffers from the obstacle that 3’-O-modified nucleotides cannot be efficiently incorporated by TdT since there is almost no room for 3’-OH modifications in the nucleotid3e position of TdT structure.  Although it has been proposed that protein engineering with TdT can potentially improve its incorporation efficiency, no further efforts have been reported.” Song et al., page 5, left column. 
TdT, terminal deoxynucleotidyl transferase, is a well-known and characterized enzyme in the art for template-free modification of the 3’-end of oligonucleotides.  As described by Song et al., 3’-O-modified nucleotides are desirable to allow for the controlled synthesis of oligonucleotides.  DNA polymerase theta has been suggested as a substitute for TdT having similar activity for template-free extension of oligonucleotides, but apparently shares similar limitations for utilization of 3’-O-modifed nucleotides as TdT. See Efcavitch et al. (U.S. 2018/0274001 A1).  The specification describes modified DNA polymerase theta (recited SEQ ID NO: 1) having one substitution from P2322A, L2334G, P2322V, L2334M, and P2322V with improved utilization of 3’-O-amino modified nucleotides wherein SEQ ID NO: 2 is the catalytic domain thereof.  As indicated by Song et al., modification of any template-free DNA polymerase to have increased 3’-O-amino modified nucleotides is an extant technical problem in the art.  TdT is well-known as a family X polymerase while DNA polymerase theta is a family A polymerase not sharing conserved structure with TdT.  As indicated in the prior rejection under 35 U.S.C. 103, residue L2334 corresponds to a residue related to the steric gate of the family A Taq DNA polymerase.  However, there are significant differences between Taq DNA polymerase and DNA polymerase theta (e.g. template dependency, diverse origins from archaea and Homo sapiens, respectively) such that the effect of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652   

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652